  8:16-cr-00103-RFR-FG3 Doc # 81 Filed: 06/11/21 Page 1 of 2 - Page ID # 1270




                    IN THE UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF NEBRASKA

UNITED STATES OF AMERICA,

                     Plaintiff,                                 8:16CR103

       v.
                                                                  ORDER
APRIL VENTURA-SERAFIN,

                     Defendant.


      Defendant April Ventura-Serafin (“Ventura-Serafin”) submitted a pro se Motion for
Compassionate Release (Filing No. 76), filed on March 26, 2021. The Court found
Ventura-Serafin potentially raised a colorable claim under 18 U.S.C. § 3582(c)(1)(A) and
appointed the Federal Public Defender for the District of Nebraska to represent her for the
purpose of determining whether there are “extraordinary and compelling reasons” to reduce
her sentence.

      The Court also ordered the U.S. Probation and Pretrial Services Office to conduct
an investigation and submit a report addressing Ventura-Serafin’s request for relief. The
Probation Office submitted that report on May 12, 2021, and counsel for Ventura-Serafin
and the government were ordered to submit simultaneous briefing within ten days of the
filing of the Probation Office’s report. Counsel for the government timely submitted its
brief on May 20, 2021. All briefing was due on May 22, 2021.

      On June 4, 2021, counsel for Ventura-Serafin first contacted the Courtroom Deputy
(and not chambers) by email, informally requesting an extension to file a brief by June 9,
2021. The Courtroom Deputy, on direction from the undersigned, informed counsel by
email that she needed to file a formal motion to continue with the Court, which the Court
assumed would set forth the reasons for the extension. Counsel did not respond to the
Courtroom Deputy nor did she file a motion. To make matters worse, the extended date
  8:16-cr-00103-RFR-FG3 Doc # 81 Filed: 06/11/21 Page 2 of 2 - Page ID # 1271




she had informally requested (June 9, 2021) has now passed and no brief has been
submitted.

      Accordingly, counsel for Ventura-Serafin shall have until June 15, 2021, to explain
to the Court why she did not comply with the Court’s Orders or direction, and her brief in
support of the Motion for Compassionate Release shall be filed no later than June 17, 2021.

       IT IS SO ORDERED.

       Dated this 11th day of June 2021.

                                                 BY THE COURT:



                                                 Robert F. Rossiter, Jr.
                                                 United States District Judge




                                            2
